Fourth Court of Appeals
                               San Antonio, Texas
                                     April 29, 2015

                                  No. 04-14-00398-CV

                        Alma L. GOMEZ and Alberto F. Gomez,
                                   Appellant/s

                                            v.

                          HONDA MOTOR CO., LTD., Et al,
                                  Appellee

              From the 365th Judicial District Court, Maverick County, Texas
                           Trial Court No. 11-02-26254-MCV
                    Honorable Amado J. Abascal, III, Judge Presiding


                                     ORDER

    Appellants' amended unopposed motion for extension of time to file rehearing is
GRANTED. Time is extended to June 8, 2015.



                                                 _________________________________
                                                 Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of April, 2015.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court